DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response filed on February 1, 2022. Claims 1-37 are presently pending and are presented for examination. Of those, claims 1-2 and 5-14 are presently examined, and claims 15-37 are withdrawn from consideration.

Response to Amendments
In response to Applicant’s Amendments dated February 1, 2022, Examiner withdraws all of the previous rejections and objections.

Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed February 1, 2022, with respect to the rejections of all of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of NPL Video “4 Bar Linkage End Effector, Robot Gripper Animation.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 10 requires an end of arm tool which comprises both a four bar linkage system with a tilt plate and suction cups. Examiner has found no support in the disclosure, as filed for any system comprising both of these components. In fact, [0074] of the specification discusses these components as alternatives: “In place of the gripper tilt plate, a suction cup manipulator may also be used [to] grab items from shelves….” Therefore, Examiner asserts that Applicant lacks the requisite support for this combination of claim limitations. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being obvious over U.S. Pub. No. 2018/0118476 (hereinafter “Bastian”; previously of record) in view of NPL Video “4 Bar Linkage End Effector, Robot Gripper Animation” (hereinafter, “Kumar”).

Regarding claim 1, Bastian discloses a robotic system for retrieving and distributing material comprising: 
one or more autonomous mobile vehicles (see at least Fig. 58 and [0195]; the entire EoAT is considered the autonomous mobile vehicle, because it works autonomously, is mobile (i.e., capable of moving), and transports items), each autonomous mobile vehicle having 
a manipulator to retrieve an item (see at least Fig. 58, [0176], and [0195]; the suction cup gripper, robotic fingers, clams, etc. (i.e., manipulator) may receive items), 
a local storage platform for carrying the item (see at least Fig. 58; the flat portions (i.e., local storage platform) of the EoAT which support the item), 
electronics to provide processing, control of mobility, and [wireless communication] such that each autonomous mobile vehicle can communicate with a central control system (see at least [0185]-[0186]; the EoAT may communicate with sensors, controllers, motors, vacuum switches, etc. via Ethernet or other communication protocols and/or systems), 
said manipulator having a guide portion spanning from a first end to a second end of said autonomous mobile vehicle such that said manipulator with carrier portion can travel from said first end to said second end (see at least Fig. 35, Fig. 58, and [0178]; the guide slots/guide wheels may guide the gripper (i.e., manipulator) along the length of the EoAT (i.e., autonomous mobile robot))….
	While Bastian does disclose Ethernet communications and “other communication protocols,” it does not explicitly include wireless communication as an alternative communication protocol. However, one of ordinary skill in the art, before the time of filing, 
Additionally, Bastian does not explicitly teach 
said manipulator further having a gripper that includes:
two primary portions that can travel inward to grab the item, the two primary portions being made up of a four linkage with gripper ends situated at the front of the gripper to manipulate the item that is being grabbed; and 
a back support structure extending from the two primary portions, wherein the back support is situated on a guide track below the gripper at the top surface of the storage platform, and further wherein the back support attaches the gripper to an internal drive mechanism such that the gripper has a linear motion to actuate a change of a position of the gripper ends as the two primary portions travel inward to grab the item.
Kumar, in the same field of endeavor, teaches 
said manipulator further having a gripper that includes:
two primary portions that can travel inward to grab the item, the two primary portions being made up of a four linkage with gripper ends situated at the front of the gripper to manipulate the item that is being grabbed (see at least the video at 0:07; there are two arms (i.e., primary portions) which travel inward and are capable of grabbing an item. The arms (i.e., primary portions) are made up of a four linkage and include gripper ends at the front of the gripper); and 
a back support structure extending from the two primary portions, wherein the back support is situated on a guide track below the gripper at the top surface of the storage platform, and further wherein the back support attaches the gripper to an internal drive mechanism such that the gripper has a linear motion to actuate a change of a position of the gripper ends as the two primary portions travel inward to grab the item (see at least the video at 0:07; the back extends from the arms (i.e., primary portions) and includes a guide track below the gripper portion at the top surface of the storage platform, and there is a linear motion of the gripper ends which causes the primary portions to travel together which may be used to grab an item).
	One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Bastian with the teachings of Kumar in order to, for example, provide a more versatile gripper for picking and placing objects. Alternatively, it would have been obvious to one of ordinary skill in the art, before the time of filing to use the gripper taught by Kumar as an obvious variant to the end effectors disclosed by Bastian for the system disclosed by Bastian.

Regarding claim 2, the Bastian and Kumar combination renders obvious all of the limitations of claim 1. Additionally, Bastian discloses wherein said manipulator can rotate 360 degrees (see at least [0026]; the EoAT includes pitch and yaw rotation capability). 
Bastian does not explicitly disclose that the manipulator is capable of rotating 360 degrees. However, one of ordinary skill in the art, before the time of filing, would be aware of alternative design choices allowing for 360 degree rotation manipulators. Alternatively, it would be obvious to try a gripper capable of 360 degree rotation in order to optimize the ability for the manipulator to grasp items regardless of which angle relative to the manipulator said item/-s are located, since 360 degree rotation is the maximum rotation angle possible. 

Regarding claim 5, the Bastian and Kumar combination renders obvious all of the limitations of claim 1. Additionally, Kumar teaches wherein the four bar linkage such that a portion of the four bar linkage can eject an item (see at least the video at 0:07 and 0:01; when the gripper opens, the plate and gripper portions are moved closer together. The links may act as pushers to push the object (i.e., eject an item)). 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Bastian with the teachings of Kumar in order to, for example, provide a more versatile gripper for picking and placing objects. Alternatively, it would have been obvious to one of ordinary skill in the art, before the time of filing to use the gripper taught by Kumar as an obvious variant to the end effectors disclosed by Bastian for the system disclosed by Bastian.

Regarding claim 6, the Bastian and Kumar combination renders obvious all of the limitations of claim 1. Additionally, Kumar teaches wherein said manipulator includes a tilt plate (see at least the video at 0:07; the plate holding the assembly may be considered a tilt plate).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Bastian with the teachings of Kumar in order to, for example, provide a more versatile gripper for picking and placing objects. Alternatively, it would have been obvious to one of ordinary skill in the art, before the time of filing to use the gripper taught by Kumar as an obvious variant to the end effectors disclosed by Bastian for the system disclosed by Bastian.

Regarding claim 7, the Bastian and Kumar combination renders obvious all of the limitations of claim 6. Additionally, Kumar teaches wherein said manipulator includes a tilt plate that can articulate to an angle to release the item to the local storage platform (see at 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Bastian with the teachings of Kumar in order to, for example, provide a more versatile gripper for picking and placing objects. Alternatively, it would have been obvious to one of ordinary skill in the art, before the time of filing to use the gripper taught by Kumar as an obvious variant to the end effectors disclosed by Bastian for the system disclosed by Bastian.

Regarding claim 8, the Bastian and Kumar combination renders obvious all of the limitations of claim 1. Additionally, Bastian discloses wherein said manipulator includes a carrier portion that can carry the item (see at least Fig. 58 and [0195]; the gripper 3122 is above the support plates 206. The item is held by the gripper while it is carried onto the support plates (i.e., carrier portion)).

Regarding claim 9, the Bastian and Kumar combination renders obvious all of the limitations of claim 8. Additionally, Bastian discloses wherein said manipulator is configured such that the gripper sits above the carrier portion so as to allow the item to be held by said gripper while it is carried on said carrier portion (see at least Fig. 58 and [0195]; the gripper 3122 is above the support plates 206. The item is held by the gripper while it is carried onto the support plates (i.e., carrier portion)).

Regarding claim 10, the Bastian and Kumar combination renders obvious all of the limitations of claim 1. Additionally, Bastian discloses wherein said manipulator includes a suction cup component for grabbing the item (see at least Fig. 58 and [0195]; the manipulator may additionally/alternatively include a suction cup for grabbing packages (i.e., items)).

Regarding claim 11, the Bastian and Kumar combination renders obvious all of the limitations of claim 1. Additionally, Bastian discloses wherein said local storage platform is angled such that the item can be ejected via gravity (see at least Fig. 2; the EoAT comprising the local storage platform may be angled such that the items may be ejected via gravity).

Regarding claim 12, the Bastian and Kumar combination renders obvious all of the limitations of claim 1. Additionally, Bastian discloses wherein said local storage platform has a door portion that can release the item to a second location (see at least [0004]; one or more parts of the gripper may act as a door which “opens” by retracting below the conveyor system so that the cargo may travel over the gripper mechanism allowing the items to move to a second location).

Regarding claim 13, the Bastian and Kumar combination renders obvious all of the limitations of claim 1. Additionally, Bastian discloses wherein an elevator is included to raise and lower said autonomous mobile vehicle (see at least Fig. 2 and [0147]; the mast actuator system which raises and lowers the EoAT is considered equivalent to an elevator).

Regarding claim 14, the Bastian and Kumar combination renders obvious all of the limitations of claim 1. Additionally, Bastian discloses wherein an elevator is included to raise and lower the item deployed to it by said autonomous mobile vehicle (see at least Fig. 2 and [0147]; the mast may raise and lower items collected by the EoAT (i.e., autonomous mobile vehicle)).

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. 2018/0084242 which relates to autonomously transporting packages within a warehouse using mobile robots; and
U.S. 2018/0084242 which relates to material handling, storing, and transporting items via a mobile robot having a gripper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663